Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement is made as of this 15th day of December, 2005
(this “Agreement”), by and between ALTRIA CORPORATE SERVICES, INC. (f/k/a PHILIP
MORRIS MANAGEMENT CORPORATION), a New York corporation (“Seller”) and KRAFT
FOODS GLOBAL, INC. (“Buyer”), a Delaware corporation.

 

W I T N E S S E T H

 

WHEREAS, Seller and Milwaukee County, Wisconsin are parties to certain Lease
Agreement, dated July 14, 1980, Airport Agreement No. HP-695, as amended by
Amendment No. 1 to Airport Lease Agreement No. HP-695 as of December 31, 1995
and Amendment No. 2 to Airport Lease Agreement No. HP-695 as of December 16,
2005 (the “Lease”) with respect to certain property located at General Mitchell
International Airport (“Airport”); and

 

WHEREAS, Seller desires to sell and transfer to Buyer, and Buyer desires to
purchase and accept from Seller, all of Seller’s rights, title and interests in
the Lease and certain other property described herein on the terms and
conditions hereinafter set forth,

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants, representations and warranties herein set forth, the parties hereto
hereby covenant and agree as follows:

 

1.                                       Purchase and Sale.  Seller hereby
agrees to sell, assign, convey, transfer and deliver and Buyer hereby agrees to
purchase, accept and receive the following property (collectively, the
“Property”):

 

(a)                                  All of Seller’s right, title and interest
as lessee under the Lease for property located at 530 East College Avenue,
Milwaukee, Wisconsin, and described on Exhibit A (the “Real Property”);

 

(b)                                 All fixtures or real property improvements
owned by Seller and located on the Real Property, as described on Exhibit A (the
“Improvements”);

 

(c)                                  The personal property listed on Exhibit B
(“Personal Property”); and

 

(d)                                 Such other personal property located on the
Real Property on the date of Closing (“Other Personal Property”), but excluding
aircraft spare parts, telecommunications equipment, and information technology
systems.

 

2.                                       Purchase Price and Other Payments.

 

(a)                                  The total purchase price for the Property
shall be Three Million Two Hundred Ninety-Eight Thousand Two Hundred
Thirty-Seven Dollars ($3,298,237) (the “Purchase Price”) and shall be allocated
as follows:

 

1

--------------------------------------------------------------------------------


 

(i)                                     The purchase price for the Real
Property, Improvements and the Other Personal Property shall be Three Million
Dollars ($3,000,000), payable by wire transfer, at the consummation of the
transactions contemplated in Section 1 hereof (the “Closing”).

 

(ii)                                  The purchase price for the Personal
Property shall be Two Hundred Ninety-Eight Thousand Two Hundred Thirty-Seven
Dollars ($298,237), payable by wire transfer, at the consummation of
transactions contemplated in Section 1 hereof.

 

(b)                                 Other payments shall be made to Buyer or
Seller, as the case may be as follows:

 

(i)                                     Net real estate taxes (if any), under
the Lease shall be prorated as of the date of closing, with all such items
through the date of closing accruing to Seller.  Taxes shall be prorated based
on the most current available bill.  Special assessments, if any, for work
actually commenced or levied prior to the date of Closing shall be paid by
Seller.  All other special assessments or other charges shall be paid by Buyer.

 

(ii)                                  On the Closing Date, Seller shall receive
a payment from the Buyer for the average blended cost of all fuel located on the
Real Property.  The determination of the exact amount shall be made on the
Closing Date and the payment shall be made at Closing.

 

3.                                       Buyer’s Conditions Precedent.  Buyer’s
obligation to pay the purchase price set forth in Section 1 and to conclude the
purchase transaction as set forth herein is subject to the fulfillment, of each
of the following conditions:

 

(a)                                  One or more inspections of the Property to
be conducted by December 10, 2005, including without limitation the auditing,
sampling and testing for the presence of any hazardous or solid waste or any
other condition adversely affecting the environment (including air, water, or
soil), conducted by or on behalf of Buyer, at Buyer’s expense, at reasonable
times upon reasonable notice to Seller and for the purpose of Buyer determining,
in its sole judgment, whether the Property, including without limitation its
fire protection and other systems, has any defects or conditions of any nature
that, if not corrected, repaired, replaced or repaired, would shorten or
adversely affect the value, utility, or useful life of the Property to Buyer
(“Defect”).  Buyer shall not cause any unreasonable interference with the
conduct of Seller’s business on the Property, and Buyer shall repair all damage
to the Property caused by Buyer, or its contractors or agents.  Buyer shall
indemnify and hold Seller harmless from any claim, loss, cost, damage or expense
arising from damage to the Property or from personal injuries to or death of any
third person.  Seller, or its agent, may accompany Buyer or Buyer’s agent during
such inspections.  This condition precedent for inspections shall be considered
waived unless Buyer, by December 10, 2005,  notifies Seller, in writing, of
those Defects.  Seller may notify Buyer in writing within five (5) business days
of receipt of Buyer’s notice of Defect of its election to cure such identified
Defects prior to Closing, in which case this Agreement shall continue and Seller
shall promptly undertake efforts for such cure.  If Seller fails to provide such
notice within the time stated or if Buyer notifies Seller in writing within five
(5) business days of Seller’s notice that Seller’s efforts to cure or the time
needed for Seller to cure are unsatisfactory in Buyer’s sole judgment, then
Buyer may terminate its obligation to close hereunder.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Seller’s delivery to Buyer, at or prior to
Closing, written confirmation that the Milwaukee, Wisconsin County Board
approved the Assignment of Lease Airport Agreement No. HP-695 (“Assignment”)
from Seller to Buyer with modifications described in the Amendment No. 3 to
Airport Lease Agreement No. HR-695 (“Amendment”) attached as Exhibit C-1.  Said
approval shall be deemed satisfied if an assignment substantially in the form of
Exhibit C-2 is delivered, the Milwaukee County Board approves a resolution
authorizing amendments to the Lease as required by this subparagraph, and the
Milwaukee County Director of Public Works (or his designee) executes such
Assignment and Amendment.

 

(c)                                  The representations and warranties made by
Seller contained or referenced in this Agreement shall be true and correct in
all material respects on the date hereof and on and as of the Closing as though
made at that time.

 

4.                                       Title Evidence.  At least five
(5) business days prior to Closing, Seller shall provide Buyer with a commitment
from Ticor Title Insurance Company (the “Title Company”) to issue a leasehold
policy of title insurance (with extended coverage, if available) on Buyer’s
interest in the Lease, in the amount of the purchase price for the Real Property
and Improvements showing lessee’s interest in the Lease in Buyer, as of a date
no more than ten (10) days before such title commitment is provided Buyer, to be
in the condition called for in this Agreement and further subject only to such
liens as will be paid out of the proceeds at Closing.  Buyer shall notify Seller
of any valid objections to title in writing at least three (3) business days
prior to Closing.  Seller shall have a reasonable time, not to exceed thirty
(30) days, to remove the objections and Closing shall be extended as necessary
for this purpose.  If Seller is unwilling or unable to remove such objections,
Buyer shall thereupon have the option to terminate this Agreement or waive such
objections and proceed to close this transaction.  Buyer recognizes that the
Real Property and Improvements are part of the Milwaukee County Airport.

 

5.                                       Conveyance.

 

(a)                                  Upon Buyer’s payment of the Purchase Price,
Seller shall convey the Property to Buyer at Closing by assignment of lease,
bill of sale and a special warranty deed, as appropriate, free and clear of all
mortgages, liens, pledges, security interests and encumbrances, except municipal
and zoning ordinances, recorded easements for public utilities serving the Real
Property, recorded building and use restrictions and covenants, any deed
restriction affecting the Real Property required by the Wisconsin Department of
Natural Resources, taxes levied in the year of Closing, matters listed (in
accordance with Section 4 above) on the Preliminary Title Commitment of Ticor
Title Insurance Company dated March 31, 2005, attached as Exhibit D, and any
encumbrances accepted by Buyer pursuant to Section 4 hereof, provided none of
the foregoing prohibit the current use of the Property (“Permitted
Encumbrances”).  Seller shall further complete and execute all documents
necessary to record this conveyance.

 

(b)                                 At Closing, Seller shall execute and deliver
to Buyer, or cause to be executed and delivered to Buyer, all of the following
(collectively, “Seller’s Closing Documents”):

 

3

--------------------------------------------------------------------------------


 

(1)                                  Deed.  Special Warranty Deed conveying to
Buyer all of the Real Property and Improvements, free and clear of all
encumbrances claimed by, through or under Seller, except only the Permitted
Encumbrances.

 

(2)                                  FIRPTA Affidavit.  An affidavit of
non-foreign status properly containing such information as is required by IRC
Section 1445(b)(2) and its regulations.

 

(3)                                  Title-related Documents.  Such affidavits
of Seller or other documents as may be reasonably required by the Title Company
to record the deed and issue the Title Policy required by this Agreement.

 

(4)                                  Certificate.  A certificate signed by an
authorized agent of Seller and dated as of the Closing Date reaffirming the
truth, correctness, and completeness of all of Seller’s representations and
warranties under this Agreement.

 

(5)                                  Files and Records.  Copies of files related
to the Property in Seller’s possession and located at the Real Property on the
Closing Date.

 

(6)                                  Resolutions.  Corporate resolutions (or a
secretary’s certificate) of Seller in such form as may be reasonably
satisfactory to the Title Company to evidence Seller’s authority to transfer the
Property.

 

(7)                                  Bill of Sale.  A bill of sale conveying all
Personal Property, Improvements and Other Personal Property free and clear of
all claims under or through the Seller.

 

(8)                                  Lease Amendment.  Lease Amendment in the
form required by Section 3(b) of this Agreement, together with an executed copy
of the Lease.

 

(9)                                  Title Insurance.  Title Policy required by
this Agreement, together with the following endorsements (or the substantial,
local equivalent of such endorsements) relating to the Real Property, to the
extent that such endorsements are customarily available in Wisconsin
(altogether, the “Endorsements”):  a “gap” endorsement; an access endorsement;
and an ALTA 9 (owner’s) restrictions, encroachments, and minerals endorsement.

 

(c)                                  Buyer’s Closing Deliveries.  At Closing,
Buyer will execute and deliver to Seller, or cause to be executed and delivered
to Seller, all of the following (collectively, “Buyer’s Closing Documents”):

 

(1)                                  Purchase Price.  The Purchase Price, plus
or minus prorations and other adjustments described in Sections 2(b)(i) and
2(b)(ii), if any, by wire transfer of immediately available funds.

 

(2)                                  Title Documents.  Such affidavits of Buyer
or other documents as may be reasonably required by the Title Company in order
to record the deed and issue the Title Policy (with endorsements) required by
this Agreement.

 

4

--------------------------------------------------------------------------------


 

(3)                                  Certificate.  A certificate signed by an
authorized agent of Buyer and dated as of the Closing Date reaffirming the
truth, correctness, and completeness of all Buyer’s representations and
warranties under this Agreement.

 

(4)                                  Resolutions.  Corporate resolutions or a
secretary’s certificate of Buyer in such form as may be reasonably satisfactory
to the Title Company to evidence Buyer’s authority to carry out the transfer
that is the subject of this Agreement.

 

(d)                                 Joint Closing Deliveries.  At Closing,
Seller and Buyer shall jointly execute and deliver the following:

 

(1)                                  Closing Statement.  A closing and proration
statement, prepared by Seller and reasonably acceptable to Buyer.

 

(2)                                  Real Estate Transfer Returns.  Properly
completed copies of any real estate transfer return, gains tax form, or other
documentation required in Wisconsin to transfer the Real Property or record any
deed.

 

(3)                                  Lease Assignment.  Lease Assignment for the
Real Property and Improvements in the form set forth in this Agreement

 

(4)                                  Miscellaneous.  Such other documents,
instruments, and affidavits as shall be reasonably necessary to consummate the
transaction contemplated by this Agreement (including, without limitation, a
written assignment conveying to Buyer all of Seller’s right, title, and interest
in and to any contract or license concerning the Property that may freely be
transferred without the consent or approval of any third party).

 

6.                                       Closing.  This transaction is to be
closed at Milwaukee, Wisconsin, on or before December 16, 2005 (“Closing Date”),
or at such other time or location as the parties may agree in writing. 
Occupancy and use of the Real Property shall be given to Buyer at Closing or at
such other time and subject to such terms and conditions as the parties may
agree in writing.

 

Closing Costs Shall Be Allocated As Follows:

 

(a)                                  Title Insurance.  Seller shall pay the cost
of the Title Policy required under this Agreement.  Buyer shall pay the cost of
the endorsements to the Title Policy.

 

(b)                                 Closing Fee.  Seller and Buyer will each pay
one-half of any reasonable and customary closing fee charged by the Title
Company (including, without limitation, any reasonable and customary fee for an
escrow).

 

(c)                                  Transfer Tax.  With respect to any real
estate transfer fee, transfer tax, or other fee charged by any pertinent
governmental authority as an incident to transfer of title in the Real Property
(in each instance, a “Transfer Tax”), the parties agree that Seller shall pay
any Transfer Tax owing with respect to transfer of title in any Real Property. 
Buyer shall pay any sales or use taxes applicable to the Personal Property and
Other Personal Property.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Recording Costs.  Seller shall pay the
recording fees owing to record any documents, other than the deed, necessary to
secure issuance of the Title Policies in the form required by this Agreement. 
Buyer shall pay recording fees owing to record the deed.

 

(e)                                  Attorney’s Fees.  Each Party shall pay its
own attorneys fees.

 

(f)                                    Other Costs.  All other costs shall be
allocated in accordance with the customs prevailing in similar transactions in
Wisconsin.

 

7.                                       Representations and Warranties.

 

7.1                                 Seller hereby represents and warrants as of
the date hereof:

 

(a)                                  Seller has the corporate power and
authority to execute and deliver this Agreement and as of Closing will have the
corporate power and authority to perform its obligations hereunder and to
consummate the transactions contemplated hereby;

 

(b)                                 This Agreement constitutes a valid and
legally binding obligation enforceable against the Seller in accordance with the
terms hereof, except as may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other similar laws from time to time in effect
affecting creditors’ rights generally, or equitable principles of general
application;

 

(c)                                  Seller is not obligated in any manner to
pay any finder’s fee or brokerage or similar commission in respect to the
transactions contemplated by this Agreement and has taken no action that would
obligate Buyer to pay any such fee or commission;

 

(d)                                 Seller has no notice or knowledge of any: 
(1) planned or commenced public improvements which may result in special
assessments; (2) planned public improvements which would materially affect the
real estate except for proposals or master plans of Milwaukee County, Wisconsin;
or (3) official written order requiring repair, alteration or correction of any
existing condition on the Real Property or Improvements;

 

(e)                                  To the best of Seller’s knowledge, no
consent, approval or authorization of, or declaration or filing with, any
governmental authority is required for valid execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, except
for the approval of the Milwaukee County Board and the Wisconsin Department of
Natural Resources as set forth herein; and

 

(f)                                    Other than as specifically set forth in
Section 7.1 (d), the Property will be sold “AS IS” with no warranties or
representations by Seller, whether express or implied.

 

7.2                                 Buyer hereby represents and warrants as
follows:

 

(a)                                  Buyer has the corporate power and authority
to execute and deliver this Agreement and as of Closing will have the corporate
power and authority to perform its obligations hereunder and to consummate the
transactions contemplated hereby;

 

6

--------------------------------------------------------------------------------


 

(b)                                 This Agreement constitutes a valid and
legally binding obligation enforceable against the Buyer in accordance with the
terms hereof, except as may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other similar laws from time to time in effect
affecting creditors’ rights generally, or equitable principles of general
application;

 

(c)                                  Buyer is not obligated in any manner to pay
any finder’s fee or brokerage or similar commission in respect to the
transactions contemplated by this Agreement and has taken no action that would
obligate Seller to pay any such fee or commission.

 

8.                                       Damage.  Prior to the Closing, if any
part of the Property is damaged in an amount of not more than $50,000, Seller
shall be obligated to repair or replace the same to equal or better condition
than prior to the damage.  If such damage shall exceed $50,000, Seller shall
within five (5) business days inform Buyer in writing of the extent that
insurance proceeds will be available with respect to the damage.  Within five
(5) days after receipt of such notice from Seller regarding the availability of
insurance proceeds, Buyer, at its sole option, may cancel this Agreement by
written notice to Seller.  If Buyer elects not to terminate this Agreement,
Seller shall not be required to repair the Property, but Buyer shall be entitled
to receive all insurance proceeds relating to the damage.

 

9.                                       Default.

 

(a)                                  If Buyer defaults in its obligation to
consummate this Agreement, Seller shall be entitled, at Seller’s sole election,
(i) to terminate this Agreement and assert a claim for Seller’s costs, expenses,
and other damages in connection with this Agreement, which claim shall not
exceed the sum of Three Hundred Thousand and No/100 ($300,000) United States
Dollars (USD Three Hundred Thousand),  (ii) close the transaction contemplated
by this Agreement without waiving any claim of default, and thereafter assert a
claim for Seller’s costs, expenses, and other damages in connection with Buyer’s
default under this Agreement, which claim shall not exceed the sum of Three
Hundred Thousand and No/100 United States Dollars (USD $300,000), or
(iii) pursue any other remedy available to Seller at law or in equity
(including, without limitation, an action for Seller’s damages and an action for
specific performance), either as an alternative to the remedies set forth in
this Section 9(a) or in conjunction therewith.

 

(b)                                 If Seller defaults in its obligation to
consummate this Agreement, Buyer shall be entitled, as its sole remedy,  to
assert a claim for Buyer’s costs, expenses, and other damages in connection with
this Agreement, which claim shall not exceed the sum of Three Hundred Thousand
and No/100 United States Dollars (USD $300,000).

 

10.                                 Signatures; Notice.  Buyer and Seller agree
to accept and hold binding all facsimile signatures for executing and amending
this Agreement and for giving notices called for in this Agreement.  All notices
given under this Agreement shall be transmitted by facsimile to the respective
addresses and facsimile numbers given below:

 

7

--------------------------------------------------------------------------------


 

(a)                                  Seller:
Altria Corporate Services, Inc.
180 Airport Road-Hanger D2
White Plains, New York, NY  10604
Attn:  James R. West
Fax:  914-288-3070

 

with copy to:

 

Anne M. O’Sullivan, Esq.
Altria Corporate Services, Inc.
120 Park Avenue
New York, NY  10017
Fax:  914-272-0825

 

(b)                                 Seller:

 

Kraft Foods Global, Inc.
Three Lakes Drive
Northfield, IL  60093
Attn:  Director, Corporate Real Estate
Fax:  847-646-8900

 

with copy to:

 

Sharon S. Zuiker, Esq.
Kraft Foods Global, Inc.
Three Lakes Drive
Northfield, IL  60093
Fax:  847-646-4431

 

11.                                 Access to Property.  Seller shall afford to
the officers, employees and authorized representatives of Buyer reasonable
access during normal business hours to the Property to the extent Buyer shall
deem necessary or desirable.

 

12.                                 Survival of Obligations.  The
representations and warranties contained in Sections 12 and 14 in this Agreement
shall survive the execution and delivery of this Agreement and the Closing for a
term of one (1) year, shall not be merged into the deed, and shall be deemed to
have been relied upon by the parties hereto.

 

13.                                 Termination.  In the event that any of the
conditions precedent to Buyer’s obligations hereunder are not met by the date
established in Section 6 for Closing and are not waived by Buyer at or prior to
Closing, Buyer may, at its option and in addition to any other rights it may
have, terminate this Agreement by giving written notice of termination to
Seller.  Nothing contained herein shall be deemed to require Buyer to terminate
this Agreement in the event that a condition precedent to its obligations
hereunder is not met, but, rather, Buyer may, at its sole discretion, waive such
condition precedent and proceed with the Closing.

 

14.                                 Allocation of Responsibility under Lease. 
Seller shall indemnify and hold harmless Buyer, its officers, directors,
employees, agents and representatives from and against all claims, damages,
losses and expenses (direct and indirect), including charges of attorneys and

 

8

--------------------------------------------------------------------------------


 

court and arbitration costs, arising out of or resulting from the Lease which
arose on or prior to the Closing Date.

 

Buyer shall indemnify and hold harmless Seller, its officers, directors,
employees, agents and representatives from and against all claims, damages,
losses and expenses (direct and indirect), including charges of attorney and
court and arbitration costs, arising out of or resulting from the Lease arising
after the Closing Date.

 

15.                                 Entire Agreement; Headings; Counterparts. 
This Agreement and the agreements and other documents referred to herein and the
exhibits hereto constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations and understandings, whether written or oral, of the parties hereto
with respect to the subject matter hereof.  The headings in this Agreement are
for the purposes of reference only and shall not limit or otherwise affect the
meaning hereof.  This Agreement may be executed and delivered by the parties
hereto in one or more counterparts, each of which shall be an original but all
of which together shall constitute one instrument.

 

16.                                 Applicable Law.  This agreement shall be
governed and construed in accordance with the laws of the State of Wisconsin.

 

17.                                 Facsimile Signatures.  Buyer and Seller
agree that signatures on documents delivered by facsimile transmission shall be
binding on all parties, and respectively agree to provide an originally signed
copy of any document delivered by facsimile within five (5) days after such
delivery.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be executed as of the date first above written.

 

 

BUYER:

 

 

 

KRAFT FOODS GLOBAL, INC.

 

 

 

By:

/s/ Bruce Windedahl

 

 

Name: Bruce Windedahl

 

Title: Sr. Director

 

 

 

SELLER:

 

 

 

ALTRIA CORPORATE SERVICES, INC. (f/k/a
PHILIP MORRIS MANAGEMENT
CORPORATION)

 

 

 

By:

/s/ George Saling

 

 

Name: George Saling

 

Title: Vice President, Aviation + Travel Services

 

 

 

10

--------------------------------------------------------------------------------